DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on August 17, 2020 in which claims 1-7 are presented for examination.
Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, similar claim6 and claim 7, the closest art, Nishimura (US 20150356128 A1) discloses an information management device that manages spatio-temporal information including time information and position information (¶[0011]) and [0103], Nishimura, i.e., manager device manage/specifies bit arrangement for bit string of index key. Please notes position information and latitude and longitude corresponding to the claimed “spatio-temporal information”, see Fig.11-12 of the specification) as well as associated data associated with the spatio-temporal information (¶[0011]-[0012], Nishimura), the device comprising: a memory (memory of device such as unit 101, 102 of the device 100, Fig.1, Nishimura); and processing circuitry (bit processing unit 103, Fig.1) coupled to the memory and configured to: convert said spatio-temporal information in storage object information into a one-dimensional bit string (¶[0009], Nishimura, i.e., one-dimensional/ index-key), split the converted one-dimensional bit string (¶[0009]) into an upper bit string and a lower bit string (¶[0126]-[0130] and [0134], Nishimura, i.e., diving scatter mash into high-odder bit string and low-order bit string), and generate index key by performing or operation on set of scattered bit strings (Fig.9, Mishimura). Compound index and bit-interleaving, multimisional spaces represented using multiple attributes are converted into an index key which is a one-dimensional space  (¶[0009], Mishimura) that provides a multidimensional-index-key technique advance in high search’s efficiency (¶[0012], Mishimura). Nishimura does not explicitly disclose distributing the spatio-temporal information and associated data across a plurality of nodes that are key-value stores. 
Hayashi et al. (US 20130339371 A1) discloses processing circuitry coupled to the memory and configured to: convert said spatio-temporal information in storage object information into a one-dimensional bit string (¶[0083], Hayashi), split the converted one-dimensional bit string into an upper bit string and a lower bit string (¶[0092], Hayashi), and store the split lower bit string and said associated data in an index key (¶[0083], Hayashi), and search range condition of spatio-temporal information of an object to be retrieved into one-dimensional bit string (¶[0124] and [0140], Hayashi), split the converted one-dimensional bit string into an upper bit string and a lower bit string (¶[0083], Hayashi), and output associated data contained in the retrieved value as a search result (Fig.14; ¶[0190]-[0121], Hayashi). 
Nakadai (US 20100131550 A1) disclose the distributed hash table, the data are placed on hash space, and each node is in charge of a certain range and maintains and manages data in the range, when a predetermined node searches for data through a key, the key is converted into a hash value by a hash function to perform mapping on the hash space (¶[0005]). The range dividing means B2017 sets the lower limit of the new virtual logical identifier range (minimum virtual logical identifier) NewImgRangeMin so that its upper bits are the first (the bit length-the number of shifts c) bits of the lower limit in the virtual range eachKeyRange and its lower bits (¶[0191]). However, the prior art fails to disclose or suggest the claimed provision “cause a storage target node to store at least the split upper bit string in a key and to store the split lower bit string and the associated data in a value of that key, and convert a range condition of spatio-temporal information of an object to be retrieved into one-dimensional bit string, split the converted one-dimensional bit string into an upper bit string and a lower bit string, retrieve a key from a search target node using at least the split upper bit string, retrieve a value corresponding to the split lower bit string from values of the retrieved key” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Lee et al. (US 20180077429 A1)/( 20150341668 A1) disclose METHOD FOR ENTROPY-ENCODING SLICE SEGMENT AND APPARATUS THEREFOR, AND METHOD FOR ENTROPY-DECODING SLICE SEGMENT AND APPARATUS THEREFOR.
2. Smith et al. (US 2007/0100967 A1) disclose Application Program Interface for Network Software Platform.

4. Souza et al. (US 20120240098 A1) discloses software development and publishing Platform.
5. Silverbrook (US 20130063568 A1) discloses CAMERA SYSTEM COMPRISING COLOR DISPLAY AND PROCESSOR FOR DECODING DATA BLOCKS IN PRINTED CODING PATTERN.
6. Moriya et al. (US 20170171543 A1) discloses MOVING IMAGE ENCODING DEVICE AND MOVING IMAGE DECODING DEVICE BASED ON ADAPTIVE SWITCHING AMONG TRANSFORMATION BLOCK SIZES.
7. Underkoffler et al. (US 2015/0100593 A1) discloses DETECTING, REPRESENTING, AND INTERPRETING THREE-SPACE INPUT: GESTURAL CONTINUUM SUBSUMING FREESPACE, PROXIMAL, AND SURFACE-CONTACT MODES.
8. Bhave et al. (US 20190146987 A1) disclose SYSTEM FOR ORGANIZING AND FAST SEARCHING OF MASSIVE AMOUNTS OF DATA.
9. Shim et al. (US 20150213125 A1) disclose SYSTEM AND METHOD FOR SKYLINE QUERIES.
10. Hanai (US 20120179710 A1) discloses SEARCH APPARATUS, SEARCH METHOD AND PROGRAM.

12. Nakadai (US 20100131550 A1) discloses DATA SEARCH DEVICE, DATA SEARCH SYSTEM, DATA SEARCH METHOD AND DATA SEARCH PROGRAM.
13. Kataoka et al. (US 20110161357 A1) disclose COMPUTER PRODUCT, INFORMATION PROCESSING APPARATUS, AND INFORMATION SEARCH APPARATUS.
14. Steele et al. (US 20100332514 A1) disclose DECISION LOGIC COMPARISON AND REVIEW.
15. Artan et al. (US 20080133583 A1) disclose generating a hierarchical data structure associated with a plurality of known arbitrary-length bit strings used for detecting whether an arbitrary-length bit string input matches one of a plurality of known arbitrary-length bit string.
16. Nakagawa et al. (US 2004/0130467 A1) disclose modulation apparatus and method.
17. Tikkanen et al. (US 20020035660 A1) disclose functional memory based on a trie structure.
18. Shinjo et al. (US 20120209855 A1)/(US 20110066638 A1) disclose BIT-STRING KEY CLASSIFICATION/DISTRIBUTION APPARATUS, CLASSIFICATION/DISTRIBUTION METHOD, AND PROGRAM.
19. Takatsu et al. (US 20040215609 A1) disclose communication control apparatus and method for searching an internet protocol address.
20. Albel et al. (US 10574258 B1) disclose open pin detection for analog-to-digital converter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
September 20, 2021